Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiranuma et al. (US Patent Application Publication No. 2005/0207286). With regard to Claim 1, Hiranuma discloses a switch device comprising: a base member (21a) provided with a stem insertion hole (17); an operation member (29) which has an engaging groove (15e) provided in an outer circumferential surface thereof, and is slidably and rotatably inserted into the stem insertion hole of the base member; a stopper member (34a) having an engaging portion (Paragraph 0031) which is arranged in the engaging groove of the operation member and moved along with sliding of the operation member; and a release member (32) which releases the engaging portion from the engaging groove, wherein the release member includes a pressing portion (34) which is operated from one surface side of the base member so as to release the engaging portion from the engaging groove.
With regard to Claim 2, Hiranuma discloses the pressing portion being a release lever (34) provided on the one surface of the base member, and is arranged to be exposed on the one surface side of the base member.
With regard to Claims 5-6, Hiranuma discloses the one surface of the base member being a front surface (Fig. 2) of the base member.
With regard to Claims 9-10 and 13-14, Hiranuma discloses a timepiece (11) comprising: the switch device and a case (12, 21) which houses the switch device.
With regard to Claims 17-18, Hiranuma discloses the case including a first case (21) whose front surface side is open and back surface side is sealed, and a second case (12) which is provided with a timepiece glass (26) and attached to the front surface side of the first case.
With regard to Claims 19-20, Hiranuma discloses the case having a timepiece glass (26) provided on a front surface side and a back cover (21b) attached to a back surface side.
Allowable Subject Matter

Claims 3-4, 7-8, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references fail to teach, disclose, or suggest, either alone or in combination, the release lever being a plate spring that is flexurally deformed toward the stopper member, and includes a pressing operation portion which is subjected to a pressing operation performed from the one surface side of the base member, and a release portion which releases the engaging portion from the engaging groove by pressing a projection of the engaging portion in response to the pressing operation performed on the pressing operation portion and in combination with the rest of the limitations of the base and intermediate claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having switches, operation members and stopper members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833